Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner is in receipt of applicant’s response to office action mailed 4/25/2022, which was received 7/25/2022. Acknowledgement is made to the amendment to claims 13-19,21-23,  cancelation of claim 20 and the addition of claims 24-27. Applicant’s amendment and remarks have been carefully considered, but were not persuasive in regards to the USC 101 rejection which has been restated below modified as necessitated by amendment. In regards to the USC 103 rejection applicant’s amendment and remarks were persuasive, therefore, the new rejection modified as necessitated by amendment follows:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 13 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
13. (New) An information processing device comprising: at least one memory configured to store computer program code; at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including:
information obtaining code configured to cause the at least one processor to obtain order identification information capable of identifying an order placed by an order-placing person, 
the order including a first order and an additional order, 
the first order being an order placed by the order-placing person, 
the additional order being an order placed by the same order- placing person in addition to the first order; 
transmitting code configured to cause the at least one processor to transmit, as payment information, the order identification information; 
printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed,
the print medium being capable of identifying the order identification information; and 
invalidation commanding code configured to cause the at least one processor to give an invalidation command to another information processing device when the additional order is received, 
the invalidation command invalidating the order identification information on the first order which is not paid yet in such a way that a payment with respect to the order identification information on the first order which is not paid yet is disabled.
 wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the device including memory a processor and stored program code to affect the judicial exception, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, determining and printing” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:

13. (New) An information processing device comprising: at least one memory configured to store computer program code; at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including:
information obtaining code configured to cause the at least one processor to obtain order identification information capable of identifying an order placed by an order-placing person, 
the order including a first order and an additional order, 
the first order being an order placed by the order-placing person, 
the additional order being an order placed by the same order- placing person in addition to the first order; 
transmitting code configured to cause the at least one processor to transmit, as payment information, the order identification information; 
printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed,
the print medium being capable of identifying the order identification information; and 
invalidation commanding code configured to cause the at least one processor to give an invalidation command to another information processing device when the additional order is received, 
the invalidation command invalidating the order identification information on the first order which is not paid yet in such a way that a payment with respect to the order identification information on the first order which is not paid yet is disabled.
 
wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 13 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of an information processing device that stores program code has memory and processors  are recited at a high-level of generality (i.e., as a generic device performing a generic server function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as devices).  For example, stating that the shop server, processes the information and cause a print function, only generally links the commercial interactions and sales activity to provide for a payment mechanism. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
using a computer system to manage a payment processing (i.e. code is used to process the purchase for payment) see Inventor Holdings LLC v Bed Bath and Beyond Inc.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 13 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 19-23 are a device, method, and system reciting similar functions as claim 13, and does not qualify as eligible subject matter for similar reasons.  
Claims 14-18 are dependencies of claim 13. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the order identification information contains order-placing person identification information that identifies the order-placing person. 
wherein the order-placing person identification information contains information capable of identifying a shop at which the order is received.
wherein the printing process is a process of printing, on the print medium, code information capable of identifying the order identification information.
receiving code configured to cause the at least one processor to receive, as a payment completion notification, a notification indicating that a payment has been completed from the another information processing device.
wherein: the payment information contains amount information for an amount of money to be paid for the order; and 
when the additional order is received after the payment completion notification for the first order is received, the transmitting code is configured to cause the at least one processor to transmit, as the amount information, information on the total amount of money for the additional order which is placed after the reception of the payment completion notification and which is not paid yet.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US Patent 10,255,645 in view of BAE (US PG PUB 20160203470) and further in view of Hernblad (US PG PUB 20150039450).

In regards to claim 13, Christensen discloses s shop server comprising: at least one memory configured to store computer program code; at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including:
information obtaining code configured to cause the at least one processor to obtain order identification information capable of identifying an order placed by an order-placing person (Christensen, abstract, table indicia and user device identification are used to identify an association with an order), 
the order including a first order and an additional order, 
the first order being an order placed by the order-placing person, 
the additional order being an order placed by the same order- placing person in addition to the first order (Christensen, claim 1, “receiving the first request and any additional requests for dining items and transaction amounts for the dining items from one or more of the first user device and the second user device includes: sending to the one or more of the first user device an interactive menu enabling one or more of the first patron and the second patron to select dining items for a transaction amount; and receiving requests for selected dining items and transaction amounts for the selected dining items from one or more of the first user device and the second user device”); 
transmitting code configured to cause the at least one processor to transmit, as payment information, the order identification information (Christensen, claim 9, “receiving, by the computing server, a payment transaction authorization request from one of the first user device and the second user device to transact funds to pay for the final transaction amount using predetermined payment methods; and processing, by the computing server, the payment transaction using the payment transaction authorization”); 
Christensen teaches sending billing information to the user for review, but does not specifically mention printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed, the print medium being capable of identifying the order identification information; BAE teaches printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed, the print medium being capable of identifying the order identification information (Christensen, para 0044, “the seller terminal 102 may propose a payment code of a product, which is to be bought, to a buyer by displaying the payment code, which is generated for an ordering code of the buyer, on specific display means (e.g., terminal screen, additional monitor, etc.) or by printing the payment code in a paper (S4)”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Christensen, printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed, the print medium being capable of identifying the order identification information as is taught by BAE, since this will provide the store with additional functionality to support the payment process.
invalidation commanding code configured to cause the at least one processor to give an invalidation command to an information processing device when the additional order is received (Christensen, para 51, “The information related to the ordered food and/or beverage may include the name, content, and/or quantity of the food and/or beverage item that a patron has selected, the beacon associated with the selected order, the time at which the order had been selected, the time at which the order had been communicated to the kitchen, or any special instructions in regards to the preparation of the order. It is contemplated that in various embodiments, a patron may be able to adjust, add, and/or cancel a pending order, before and/or after the orders have been communicated to the kitchen 212. The adjustment, addition, and/or cancellation of a pending order may involve, for example, the patron inputting the decision using the patron mobile device”), 
the invalidation command invalidating the order identification information on the first order which is not paid yet in such a way that a payment with respect to the order identification information on the first order which is not paid yet is disabled (Christensen, para 51, “The information related to the ordered food and/or beverage may include the name, content, and/or quantity of the food and/or beverage item that a patron has selected, the beacon associated with the selected order, the time at which the order had been selected, the time at which the order had been communicated to the kitchen, or any special instructions in regards to the preparation of the order. It is contemplated that in various embodiments, a patron may be able to adjust, add, and/or cancel a pending order, before and/or after the orders have been communicated to the kitchen 212. The adjustment, addition, and/or cancellation of a pending order may involve, for example, the patron inputting the decision using the patron mobile device”),
The combination of Christensen and BAE teaches an invalidation command, but does not specifically mention wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person. Hernblad teaches wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person (Hernblad, para 210 and 270, “FIG. 8.1.2.1 is a diagram depicting the payment settlement logic for restaurants accepting cashless payment mediums only. At the point that the customer and his/her party logs out of the system, the amount due is charged to the customer's cashless payment medium [10]. It is noted that in the situation where several of the party members have registered that they will pay separately, then each paying member's cashless payment medium is also charged. Because each cashless payment medium transaction usually incurs a slight fee, the customer's medium may not be charged after each order placed (in FIG. 8.3.1), but rather after he/she and his/her party has indicated that they have finished all ordering. Another reason for waiting until logout to charge the customer's medium is that there are mediums (e.g. credit card, debit card, etc.) that allow a temporary charge to be placed on the medium until the full or actual bill charged. However, for cashless payment mediums where the process of storing the medium's information and charging it later may not be possible or does not make good business sense, then the medium may be charged before each placed order is accepted. This may be the case with some forms of pre-paid cards”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include Christensen and BAE wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person as is taught by Hernblad since this will allow for a true tally to made of all purchases before submitting the final bill for payment and save multiple submittals as the table is ordering.

In regards to claim 14, the combination of Christensen, BAE and Hernblad teach wherein the order identification information contains order-placing person identification information that identifies the order-placing person (Christensen, para 78, “FIG. 3A depicts a screenshot of a patron UI after a patron has been added to a dining session and the patron mobile device has received an interactive menu from the computing server. A dining session may have a unique identification (“dining session ID”) that may be generated when the dining session is initiated by the computing server. The dining session ID may be related to and/or generated from one or more of the identifying information of a table and/or beacon at which the patron(s) of a dining session may be seated, the date and/or time of the creation of the dining session, the identifying information of the first patron, a randomly generated number, or a combination thereof. For example, Box 302A informs the patron user that patron has been added to dining session #3468 at beacon #9 of the fictitious “Best Restaurant.” Thus, the dining session ID is a random number generated during the creation of the dining session and the identification of the beacon (e.g., beacon #9) may be used by the computing server to associate and track the locate the patron(s) of the dining session. Likewise, box 304A enables the patron user to access the interactive menu of the restaurant (e.g., Best Restaurant) and select orders”). 

In regards to claim 15, the combination of Christensen, BAE and Hernblad teach wherein the order-placing person identification information contains information capable of identifying a shop at which the order is received (Christensen, FIG 3B, “Best Restaurant”).

In regards to claim 16, the combination of Christensen, BAE and Hernblad teach wherein the printing process is a process of printing, on the print medium, code information capable of identifying the order identification information (BAE, para 0043, “If an ordering code transmitted by a buyer is received from the buyer terminal 101, the seller terminal 102 may user the ordering code to generate code information for payment (hereinafter, referred to as ‘payment code’) (S3). During this, the payment code may be generated in various forms such as barcode, QR code, data matrix, and maxicode. Especially, a payment code may be recorded with payment information which is transmitted by a buyer and includes a product purchase spec and payment request price as the total price. For example, in the case that a buyer transmits an ordering code for 10 products, the seller terminal 102 may confirm the buyer's product purchase spec by the ordering code which is received from the seller terminal 102 and may account the total price for the products. Additionally, a payment code may include identification information (e.g., terminal phone number, corporate registration number, etc.) for appreciating a buyer”).

In regards to claim 17, the combination of Christensen, BAE and Hernblad receiving code configured to cause the at least one processor to receive, as a payment completion notification, a notification indicating that a payment has been completed from the another information processing device (Christensen, FIG 6B, Item 636, dining session terminated after payment is received for the plurality of patrons).

In regards to claim 18, the combination of Christensen, BAE and Hernblad wherein: the payment information contains amount information for an amount of money to be paid for the order; and 
when the additional order is received after the payment completion notification for the first order is received, the transmitting code is configured to cause the at least one processor to transmit, as the amount information, information on the total amount of money for the additional order which is placed after the reception of the payment completion notification and which is not paid yet (Christensen, para 21, (“computing server may manage the information (e.g., the beacons of a dining venue, dining sessions associated with a beacon, patrons and orders associated with each patron for a given dining session, the status of the orders, information related to payment status of each patron, etc.) using a database. In one embodiment, the information related to payment, including but not limited to, the amount owed by patron(s), status of a payment transaction by a patron, the source of funds of patron(s) to be used for the transaction amount (“payment source”), etc., may be managed using a ledger or shared ledger that utilizes block chain technology. In some embodiments, computing server 122 may include an update interface that keeps track of updates in the status of orders placed, the status of bills and checks of a patron, and/or status of a dining session associated with beacon 114”).

In regards to claim 19, the combination of Christensen, BAE and Hernblad teach an information processing device comprising: at least one memory configured to store computer program code; 
at least one processor configured to access the computer program code and operate as instructed by the computer program code,
the computer program code including: payment information receiving code configured to cause the at least one processor to receive, as payment information, order identification information capable of identifying an order placed by an order-placing person, the order including a first order and an additional order, 
the first order being an order placed by the order-placing person, 
the additional order being an order placed by the same order-placing person in addition to the first order;
storing process code configured to cause the at least one processor to cause a storing process of the received payment information to be executed;
payment request receiving code configured to cause the at least one processor to receive, from a shop server,  a payment request from an order-placing person terminal utilized by the order-placing person, 
the payment request containing the order identification information and paying information on the order-placing person;
payment process code configured to cause the at least one processor to execute, based on the payment request, a payment process on the payment information; and
invalidation process code configured to cause the at least one processor to receive an invalidation command when the additional order is received, 
the invalidation command invalidating the order identification information on the first order which is not paid yet in such a way that a payment with respect to the order identification information on the first order which is not paid yet is disabled, and to invalidate the stored payment information;
wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person (see response to claim 13).

In regards to claim 21, the combination of Christensen, BAE and Hernblad teach a payment system comprising: at least one memory configured to store computer program code;
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including:
information obtaining code configured to cause the at least one processor to obtain order identification information capable of identifying an order placed by an order-placing person, 
the order including a first order and an additional order, the first order being an order placed by the order-placing person,
the additional order being an order placed by the same order- placing person in addition to the first order;
transmitting code configured to cause the at least one processor to transmit, as payment information, the order identification information;
printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed, the print medium being capable of identifying the order identification information;
invalidation commanding code configured to cause the at least one processor to give an invalidation command to an information processing device when the additional order is received, 
the invalidation command invalidating the order identification information on the first order which is not paid yet in such a way that a payment with respect to the order identification information on the first order which is not paid yet is disabled;
wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person;
payment information receiving code configured to cause the at least one processor to receive the payment information;
storing process code configured to cause the at least one processor to cause a storing process of the received payment information to be executed;
payment request receiving code configured to cause the at least one processor to receive a payment request from an order-placing person terminal utilized by the order-placing person, 
the payment request containing the order identification information and paying information on the order-placing person;
payment process code configured to cause the at least one processor to execute, based on the payment request, a payment process on the payment information; and
invalidation process code configured to cause the at least one processor to receive an invalidation command by the invalidation commanding code, and to invalidate the stored payment information (see response to claim 13).

In regards to claim 22, the combination of Christensen, BAE and Hernblad teach an information processing device comprising: at least one memory configured to store computer program code; 
at least one processor configured to access the computer program code and operate as instructed by the computer program code, 
the computer program code including: receiving code configured to cause the at least one processor to receive, as payment information, order identification information capable of identifying an order placed by an order-placing person, 
the order including a first order and an additional order, 
the first order being an order placed by the order-placing person, 
the additional order being an order placed by the same order-placing person in addition to the first order; 
printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed, 
the print medium being capable of identifying the order identification information; and 
invalidation process code configured to cause the at least one processor to execute, when the additional order is received, 
an invalidation process of invalidating, using an invalidation code,  the order identification information on the first order which is not paid yet in such a way that a payment with respect to the order identification information on the first order which is not paid yet is disabled,
wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person (see response to claim 13).

In regards to claim 23, the combination of Christensen, BAE and Hernblad teach a payment system comprising: at least one memory configured to store computer program code; 
at least one processor configured to access the computer program code and operate as instructed by the computer program code, 
the computer program code including: information obtaining code configured to cause the at least one processor to obtain order identification information capable of identifying an order placed by an order-placing person, 
the order including a first order and an additional order, 
the first order being an order placed by the order-placing person, the additional order being an order placed by the same order- placing person in addition to the first order;
transmitting code configured to cause the at least one processor to transmit, as payment information, the order identification information;
payment information receiving code configured to cause the at least one processor to receive the payment information;
storing process code configured to cause the at least one processor to cause a storing process of the received payment information to be executed;
printing control code configured to cause the at least one processor to cause a printing process of a print medium to be executed, the print medium being capable of identifying the order identification information;
invalidation process code configured to cause the at least one processor to execute, when the additional order is received, 
an invalidation process of invalidating, using an invalidation code, the order identification information on the first order which is not paid yet in such a way that a payment with respect to the order identification information on the first order which is not paid yet is disabled;
wherein the invalidation command is automatically generated by the shop server based on a determination that the first order is not yet paid, and wherein the invalidation command is not caused by the order-placing person’
payment request receiving code configured to cause the at least one processor to receive a payment request from an order-placing person terminal utilized by the order-placing person, 
the payment request containing the order identification information and paying information on the order-placing person; and
payment process code configured to cause the at least one processor to execute, based on the payment request, a payment process on the payment information (see response to claim 13).

In regards to claim 24, the combination of Christensen, BAE and Hernblad teach an information processing method performed by a shop server, the shop server including at least one processor, the method comprising:
obtaining, from an ordering terminal, first order identification information identifying a first order placed by an order-placing person, the first order being associated with first items;
transmitting, by the shop server and as payment information, the first order identification information (see response to claim 13);
obtaining, by the shop server from the ordering terminal, second order identification identifying an additional order of the order-placing person, the additional order associated with second items (Christensen, para 0045, second patron is added to session with interactive menu to order);
determining, by the shop server, that the additional order from the order-placing person has been received before a payment completion notification is received from a payment managing server for the first order (see response to claim 13);
automatically, by the shop server, giving an invalidation command to the payment managing server, the invalidation command invalidating the order identification information of the first order, thereby disabling a payment of the first order (see response to claim 13); and
causing, by the shop server, a printing process of a print medium to be executed, the print medium identifying the second order identification information and representing both the first items of the first order and the second items of the additional order (Hernblad, para 0162, all patrons orders are printed on receipt).

In regards to claim 25, the combination of Christensen, BAE and Hernblad teach generating, in response to each order, a record; and
when a first record of the first order is to be invalidated, generating a second recording including first information associated with the first record to be invalidated, wherein the second record is associated with the additional order (Hernblad, para 0210, running tally of orders are kept in stored media).

In regards to claim 26, the combination of Christensen, BAE and Hernblad teach wherein the first information is an amount of money not yet paid on the first order (Hernblad, as the order is taken running total is kept).

In regards to claim 27, the combination of Christensen, BAE and Hernblad teach wherein a total amount of money indicated in the second order corresponds to a sum of first money for the first order and second money for the additional order (Hernblad, all orders are kept on same receipt).

Discussion of Additional Cited Art 
	US PG PUB 20150310408 to Anderson teaches “ billing system for making reservations at an establishment and splitting the resultant bill and methods for manufacturing and using same. The billing system includes a plurality of user devices, an application server, and at least one establishment device. One embodiment includes selecting a invitee user profile for addition to a split set associated with the reservation, the split set initially comprising an organizing user profile; sending a split invitation to a invitee user device associated with the invitee user profile; receiving a split-accept notification from the invitee user device; adding the user profile to the split set; and paying the bill by paying a first portion of the bill via a first payment method associated with the invitee user profile and paying a second portion of the bill via a second payment method associated with the organizing user profile” (abstract). Anderson, however, fails to render the application's above-mentioned limitations obvious.
	US PG PUB 20150134441 to Balar teaches “A table-side device is seamlessly and securely integrated to an existing customer POS system within an operating environment, irrespective of the particular operating characteristics of the POS system. In one embodiment, this is achieved by providing a middleware component that executes in the POS system, preferably in the form of an agent that interfaces each table-side device to the POS system for one of: order entry and update, check management, and payment handling. The POS agent is associated with a plug-in component, which is uniquely associated with the particular POS system. The POS agent preferably includes a communication interface through which table-side devices issue requests to the POS system through the plug-in component. The agent middleware enables the single service provider system to interoperate with various types of POS systems irrespective of the underlying differences in implementation among these various third party POS systems” (abstract). Balar, however, fails to render the application's above-mentioned limitations obvious. 
	US Patent 10762484 to Wilson teaches “Techniques and arrangements for analyzing previous tickets of a customer at different merchants—specifying interactions of the customer at the different merchants—to determine subsequent recommendations to send to a particular merchant in real-time when the customer is located at the particular merchant. Other techniques and arrangements facilitate annotation of merchant tickets by the merchants to enrich the data maintained by the tickets and, in some instances, to enhance the described real-time recommendations. Still other techniques and arrangements create a merchant ticket for recording interactions between a merchant and customer upon the customer creating a reservation at the merchant for a specified future time, or being added to a waitlist of the merchant. Upon the customer arriving at the merchant proximate to the specified future time, the merchant may use the created ticket to track items ordered by the merchants, track tenders used to pay for items, and the like (abstract). Wilson, however, fails to render the application's above-mentioned limitations obvious.

Response to USC 101 Arguments 
	In regards to prong 1, there appears to be an argument that that the invention solves a particular problem using particular machines. The examiner disagrees and note that problem as stated may be done by hand as recognizing that a table has additional orders is a well-known issue that has been handled by servers. In regards to the particular machine. The use of order terminal, shop server, and payment processor are generic computer that operate in a manner that is expected.
	In regards to the prong 2 arguments, applicant argues that:
The shop server, payment processor server, print medium are additional elements with technical benefit. Applicant’s specification have been reviewed and the elements proposed as technical improvements are merely generic computer functionality. Although these computer-related limitations are not wholly generic in nature and are specific to electronic payments, they are described at a high level in the Specification without any meaningful detail about their structure or configuration. As such, the computer-related limitations are insufficient to integrate the judicial exception into a practical application.
Applicant argues that the instant claims are similar to In re Smith’s “performing particular timing by delaying a stock exchange trade so that traditional traders and electronic traders are on a same level of competition, by using a particular timing of the invalidation command”. In re Smith the court determined that the “focus on addressing problems arising in the context of a hybrid derivatives trading system in which trades are made both electronically and on a trading floor (i.e., "in the pits"). These limitations include: (1) "delaying automatic execution of the new quote and the order, and starting a timer," (2) while "delaying automatic execution" of the order, and "before expiration of the timer," receiving a second matching quote "wherein the second quote matches the respective price of the public customer order," and (3) 8 Appeal2018-000064 Application 13/715,476 "allocating the order between the first and second in-crowd market participants at the electronic trade engine, wherein the order is not executed until expiration of the timer." We conclude that these limitations integrate the recited judicial exception of derivative trading into a practical application. In particular, these additional elements limit the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time. This delay allows for other matching orders to be received from the in-market participants so that the order can be allocated between the first and second and executed upon expiration of the delay period. As explained in the Specification, "[ t ]he purpose of the temporary restraint on execution is to allow a preset grace period within which other incrowd market participant quotes or orders [ may be] submitted at the best price represented by the new in-crowd market participant quote." Spec. ,r 5 5. The Specification further explains "[ a ]dvantages of temporarily restraining this type of trade include[] encouraging more in-crowd market participants to quote at the best price and the removal of any communication or computer hardware advantage among the in-crowd market participants." Id. Thus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems”. 
The examiner disagrees and notes that applicant’s specification describes the invalidation process as holding a payment request till all orders are complete including additional orders from the other table participant’s. The abstract idea of holding up payment during ordering till all participants have ordered was well understood in the art and does not include any timing for any complex automated function as is present in the claims of In re Smith.
Step 2B argument:
Applicant argues that the instant invention has a “filtering system which permits customized filtering for a network account can contribute to improvement of the functioning of a computer” that makes it similar to the claims in BASCOM. In Bascom – the focus of the court was the installation of the filtering tool at a specific location, which represented a "non-conventional and non-generic arrangement of known conventional pieces" resulting in a technical improvement.  Neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components like that of Bascom. Instead, the claims at issue recite conventional computing components arranged in a conventional manner leveraged only as  mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). 
Secondly, the non-conventional arrangement in Bascom resulted in particular technical improvements (e.g. providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user - see Bascom, p. 13, p. 16-17). Neither Applicant’s claims nor Applicant’s specification offer or otherwise discuss improvements similar to those in Bascom. Although the claims may speak to an improvement to the lessen the work of a human table server and assuring that a payment is not made till the customer is finished with their order, any improvements resulting from the claimed invention are manifested only in the procedure for insuring the payment is done properly itself. In other words, the claims do not speak to a particular technical improvement such as those in Bascom or other decisions rendered by the courts. 
Bascom further emphasized that the claims – in light of their unconventional arrangement and technical improvement – represented a technology-based solution, not an abstract-idea-based solution implemented with generic technical components in a conventional way. Notably, the claims in Bascom were found to be directed to abstract concepts but found eligible under step 2B of the Mayo framework. As the claims at issue have been taken to direct themselves to abstract concepts under step 2A, the determination of eligibility hinges on step 2B. A more appropriate comparison of the claims would be to the already cited decisions in Bilski, Bancorp, In re Maucorps, Freddie Mac, Ultramercial, Gametek, and SmartGene, rather than a comparison to Bascom. In each of the aforementioned decisions cited by the Examiner, the claims were ultimately found ineligible despite the recitation of additional elements within the claims. 
Further to this accord, the character of the claims as a whole is not directed to improving computer performance, improving another technology or technical field, or the like. The claims are directed to the use of a validation process to determine when a customer is finished and wants the total bill submitted for payment. The recited additional elements function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limits on the claim scope (see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)).
                          
                    Response to USC 103 Arguments
Applicant’s arguments with respect to claim(s) 13-19,21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

.                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684